UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4275


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEPHEN ERIC BLANTON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:14-cr-00302-TDS-1)


Submitted:   February 25, 2016              Decided:    February 29, 2016



Before SHEDD and    HARRIS,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Terry Michael Meinecke, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stephen Eric Blanton, Jr., appeals his conviction and 120-

month sentence imposed following his guilty plea, pursuant to a

plea agreement, to one count of being a felon in possession of a

firearm,      in     violation      of     18    U.S.C.    §§ 922(g)(1),           924(a)(2)

(2012).       Blanton’s attorney filed a brief, pursuant to Anders v.

California,         386 U.S. 738     (1967),       conceding        there    are    no

meritorious grounds for appeal, but suggesting as a possible

issue for review whether the district court committed reversible

error when it increased Blanton’s offense level pursuant to U.S.

Sentencing Guidelines Manual §§ 2A4.1, 2K2.1(c)(1)(A), 2X1.1(a)

(2014).       Blanton has not filed a pro se supplemental brief,

despite    receiving         notice       of    his   right     to    do    so,    and    the

Government has declined to file a responsive brief.                            Finding no

error, we affirm.

       We review Blanton’s sentence for reasonableness, applying

an abuse-of-discretion standard.                      Gall v. United States, 552
U.S. 38, 46 (2007).               This review requires our consideration of

both    the     procedural        and     substantive       reasonableness          of    the

sentence.          Id. at 51.         We first assess whether the district

court     properly         calculated          the    advisory       Guidelines       range,

considered the factors set forth at 18 U.S.C. § 3553(a) (2012),

analyzed       any        arguments       presented        by    the       parties,       and

sufficiently explained the selected sentence.                         Id. at 49–51; see

                                                2
United States v. Lynn, 592 F.3d 572, 575–76 (4th Cir. 2010).                          If

we   find     no    procedural       error,       we    review      the   sentence    for

substantive        reasonableness,          “examin[ing]      the    totality   of   the

circumstances[.]”         United States v. Mendoza–Mendoza, 597 F.3d
212, 216 (4th Cir. 2010).             “Any sentence that is within or below

a    properly       calculated        Guidelines         range      is    presumptively

[substantively] reasonable” and “[s]uch a presumption can only

be rebutted by showing that the sentence is unreasonable when

measured    against      the    18    U.S.C.      § 3553(a)      factors.”       United

States v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied,

___ U.S. ___, 135 S. Ct. 421 (2014).

      We conclude that Blanton’s sentence is reasonable.                             The

district court correctly calculated Blanton’s Guidelines range,

listened to counsel’s argument, afforded Blanton an opportunity

to allocute, and adequately explained its reasons for imposing

the 120-month Guidelines sentence.                     We find that the district

court did not err when it increased Blanton’s offense level,

pursuant to USSG §§ 2A4.1, 2K2.1(c)(1)(A), 2X1.1(a), based on

Blanton’s     kidnapping       and    attempted        sexual    assault    during    the

commission of the crime to which he pled guilty.                            See United

States   v.     Llamas,    599 F.3d 381,      387   (4th    Cir.   2010)    (“In

assessing whether a sentencing court has properly applied the

Guidelines, we review factual findings for clear error and legal

conclusions        de   novo.”).            Accordingly,      Blanton’s      Guidelines

                                              3
sentence is presumptively substantively reasonable, see United

States    v.    Susi,   674 F.3d 278,       289    (4th     Cir.   2012),       and    we

discern no basis in the record to overcome this presumption.

     In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                                      We

therefore      affirm       the    district       court’s       judgment.          This    court

requires counsel to inform Blanton, in writing, of the right to

petition    the      Supreme       Court    of       the    United    States      for   further

review.        If   Blanton       requests       that       a   petition     be    filed,       but

counsel believes that such a petition would be frivolous, then

counsel may move in this court to withdraw from representation.

Counsel’s motion must state that a copy of the motion was served

on Blanton.         We dispense with oral argument because the facts

and legal arguments are adequately presented in the materials

before    this      court    and    argument          would     not   aid    the   decisional

process.



                                                                                        AFFIRMED




                                                 4